Citation Nr: 0818432	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  03-28 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1976 to June 
1978.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this case for further 
development in July 2006.


FINDING OF FACT

Psychiatric disability was not manifested during the 
veteran's active duty service. 


CONCLUSION OF LAW

Psychiatric disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in September 2001 and August 2006 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the August 2006 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised, at page 2, to submit any evidence in 
his possession that pertains to his claim.  The Board 
concludes that the requirements of 38 C.F.R.  § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.  

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in September 2001, which was prior to 
the August 2002 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  The Board recognizes that the August 2006 VCAA 
notice was provided after the initial decision.  However, the 
deficiency in the timing of this notice was remedied by 
readjudication of the issue on appeal in the December 2007 
supplemental statements of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection.  Further, the August 2006 VCAA 
letter gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal. 

Here, the Board acknowledges that it appears that the most 
recent December 2007 supplemental statement of the case 
addressed to the veteran was returned to the RO as 
undeliverable.  The supplemental statement of the case was 
sent to the same address as the August 2006 VCAA notice, 
which appears to have been received by the veteran.  
Moreover, it was addressed to the current address for the 
veteran provided in the records from the Dallas, Texas VA 
Medical Center (VAMC).  There is nothing in the record to 
show that the veteran informed VA of any new address.  The 
Board notes that it is the claimant's duty to keep VA 
apprised of his or her current address.  Hyson v. Brown, 5 
Vet.App. 262 (1993).  Further, the veteran's representative 
was copied on the December 2007 supplemental statement of the 
case to which there has been no response concerning a recent 
address for the veteran.  The Board concludes that VA has no 
remaining duty under the VCAA concerning the notice 
requirements.
 
Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and VA treatment records.  The Board 
notes that the veteran has indicated that he received 
treatment at the VAMC in Dallas, Texas in 1981.  The RO 
requested such records; however, in July 2003, the VAMC 
responded that there were no records available from 1981 to 
1995.  The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R.  § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant.   

Moreover, in the instant case, a VA examination with nexus 
opinion is not required in order to make a final 
adjudication.  McLendon v. Nicholson, 20 Vet.App. 79 (2006), 
states, that in disability compensation (service connection) 
claims, VA must provide a medical examination [for a nexus 
opinion, as applicable] when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
set forth in McLendon are not met in this case. 

Initially, the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," so it is 
not necessary to obtain a VA medical opinion with regard to 
etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
In other words, absent such evidence, the Board finds that it 
is unnecessary to require the veteran to report for a VA 
medical examination or to ask a medical expert to review the 
record because any examination report or medical opinion 
could not provide competent evidence of the manifestation of 
a psychiatric disability in service.  Moreover, given the 
absence of any competent evidence of the claimed post-service 
disability until 17 years after service, any current opinion 
provided at this point would be no more than speculative.  
See 38 C.F.R. § 3.102 (2007) (a finding of service connection 
may not be based on a resort to speculation or even remote 
possibility).  

In sum, the Board finds that a VA medical opinion or 
examination is not necessary with regard to the question of 
etiology.  The service medical records do not reflect a 
diagnosis of a psychiatric disability.  Because the evidence 
does not establish that the veteran suffered "an event, 
injury or disease in service" as it relates to his claim for 
psychiatric disability, it is not necessary to obtain a VA 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 



Analysis

The veteran is seeking service connection for psychiatric 
disability.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records are silent with respect to any 
treatment for a psychiatric disability.  Significantly, the 
veteran's March 1978 service examination prior to discharge 
shows that the veteran was clinically evaluated as 
psychiatrically normal.  

The first post service medical evidence of record is an April 
1995 VA treatment record, which showed that the veteran 
sought treatment for alcohol and cocaine abuse.  Further, a 
March 1998 treatment record indicated that the veteran 
reported participating in one prior treatment program in 1980 
or 1981.  The veteran also indicated psychiatric treatment at 
the VA around that time for a suicide attempt.  Again, as 
previously stated, there are no VA medical records from this 
period to support these contentions.

The only other medical evidence of record is subsequent VA 
treatment records.  These medical records showed treatment 
for substance dependency as well as depression.  The records 
also provided a diagnosis of major depressive disorder as 
well as alcohol dependence, cocaine dependence and cannibal 
dependence.  Importantly, a June 2001 treatment records 
relayed a history of a depressed mood and intrusive thoughts 
of traumatic events that occurred in 1980 when he witnessed a 
gunshot wound to his brother face, and in 1984 when he 
witnessed his nephew's fatal auto accident.  The record also 
indicated that the veteran had unresolved grief over his 
mother's death in 1982.  Another treatment record around the 
same time showed that the veteran had unresolved emotional 
issues including unresolved grief over multiple losses and 
depression.  

Therefore, based on the medical evidence of record, the Board 
finds that service connection for a psychiatric disability is 
not warranted.  Service medical records are silent with 
respect to any diagnosis of a psychiatric disability.  
Significantly, there is no competent medical evidence linking 
any current psychiatric disability to service.  Moreover, as 
there is no post service medical evidence until April 1995, 
17 years after the veteran's discharge from service, there is 
no supporting evidence of a continuity of pertinent 
symptomatology.

Further, the Board acknowledges the veteran's statements 
indicating that he has had psychiatric problems since 
service.  However, medical evidence is generally required to 
establish a medical diagnosis or to address questions of 
medical causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

As noted above, the service medical records are completely 
silent as to any complaints of or treatment for a disability.  
Here, the veteran is competent to say that he experienced 
symptoms while in service.  However, the Board does not 
believe that a psychiatric disability is subject to lay 
diagnosis.  The veteran has not demonstrated that he has the 
expertise required to diagnose a psychiatric disability and 
link any current psychiatric disability to service.    

The fact remains that there is no indication that any 
psychiatric disability was present in service or that any 
diagnosed psychiatric disability is linked to service.  While 
the veteran's contentions have been carefully considered, 
these contentions are outweighed by the absence of any 
medical evidence to support the claim.  Accordingly, the 
Board finds that the weight of the evidence is against the 
presence of a disease or injury in service, and a causal 
nexus between a current psychiatric disability to service.  

In conclusion, a preponderance of the evidence is against the 
veteran's claim for psychiatric disability.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

The Board recognizes that the veteran has also been diagnosed 
with substance dependence.  Nevertheless, entitlement to 
service connection for substance abuse is generally not 
allowed by law.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 
3.301(d).  However, if the substance abuse was acquired as a 
result of a service-connected disability, then service-
connection is available.  See Allen v. Principi, 237 F.3d 
1368 (Fed Cir. 2001).  Nevertheless in this case, even if the 
veteran's substance abuse is a result of his psychiatric 
disability, as previously decided, this disability is not 
related to the veteran's active service.  Currently, the 
veteran is not service connected for any disabilities.  Thus, 
there is no legal bases on which to grant service connection 
for the veteran's substance abuse.  


ORDER

Service connection for psychiatric disability is not 
warranted.  The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


